



EXHIBIT 10.1


FORM OF
RESTRICTED STOCK AWARD AGREEMENT
UNDER THE MID-AMERICA APARTMENT COMMUNITIES, INC.
2013 STOCK INCENTIVE PLAN




Name of Grantee:
 
 
 
No. of Shares:
 
 
 
Grant Date:
 



Pursuant to the Mid-America Apartment Communities, Inc. 2013 Stock Incentive
Plan as amended through the date hereof (the “Plan”), and the Mid-America
Apartment Communities, Inc. (the “Company”) hereby grants a Restricted Stock
Award (an “Award”) to the Grantee named above. Upon acceptance of this Award,
the Grantee shall receive the number of shares of Common Stock, par value $0.01
per share (the “Stock”), of the Company specified above, subject to the
restrictions and conditions set forth herein and in the Plan. The Company
acknowledges the receipt from the Grantee of consideration with respect to the
par value of the Stock in the form of cash, past or future services rendered to
the Company by the Grantee or such other form of consideration as is acceptable
to the Administrator.


1.    Award. The shares of Restricted Stock awarded hereunder shall be issued
and held by the Company’s transfer agent in book entry form, and the Grantee’s
name shall be entered as the stockholder of record on the books of the Company.
Thereupon, the Grantee shall have all the rights of a stockholder with respect
to such shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Paragraph 2 below. The Grantee shall
(i) either sign and deliver to the Company a copy of this Award Agreement or
(ii) electronically accept the Award Agreement through any administrative site
the Company may have in place from time to time.


2.    Restrictions and Conditions.


(a)    Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.


(b)    Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.


(c)    If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily terminated for any reason other than as provided in Paragraph 2(d)
below prior to vesting of shares of Restricted Stock granted herein, all shares
of Restricted Stock shall immediately and automatically be forfeited and
returned to the Company.


(d)    If the Grantee’s employment with the Company and its Subsidiaries is
terminated (i) involuntarily by the Company without cause; (ii) on account of
death; (iii) due to disability as determined by the Administrator in accordance
with standards and procedures similar to those under the Company’s long-term
disability plan; or (iv) due to retirement upon attainment of at least age 65
after completion of at least five (5) years of employment with the Company or
upon attainment of age 55 and if the sum of the Participant’s age and number of
years of employment with the Company is equal to 75 or more, in each case prior
to vesting of shares of Restricted Stock granted herein, all shares of
Restricted Stock shall be immediately vested.


3.    Vesting of Restricted Stock. The restrictions and conditions in
Paragraph 2 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary on such Dates. If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 2 shall lapse only
with respect to the number of shares of Restricted Stock specified as vested on
such date.





--------------------------------------------------------------------------------







Incremental Number
of Shares Vested
Vesting Date
_____________ (___%)
____________
_____________ (___%)
____________
_____________ (___%)
____________
_____________ (___%)
____________
_____________ (___%)
____________



Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3. Notwithstanding the foregoing or Section 3(c) of
the Plan, and notwithstanding the provisions of any employment or other
agreement between the Grantee and the Company or any Subsidiary that is in
effect as of the date hereof, in the event of a Sale Event under which this
Award is not assumed or continued by the successor entity in such Sale Event or
substituted with a new award of such successor, this Award shall become
immediately vested and the restrictions and conditions of Paragraph 2 shall
lapse, whether or not vested at such time, subject to the provisions of the
Plan, as of the effective time of such Sale Event.


4.    Dividends. Dividends on shares of Restricted Stock shall be paid currently
to the Grantee.


5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


6.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.


7.    Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. Except in the case where an
election is made pursuant to Paragraph 8 below, the Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
or released by the transfer agent a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the minimum withholding amount due.


8.    Election Under Section 83(b). The Grantee and the Company hereby agree
that the Grantee may, within 30 days following the Grant Date of this Award,
file with the Internal Revenue Service and the Company an election under Section
83(b) of the Internal Revenue Code. In the event the Grantee makes such an
election, he or she agrees to provide a copy of the election to the Company. The
Grantee acknowledges that he or she is responsible for obtaining the advice of
his or her tax advisors with regard to the Section 83(b) election and that he or
she is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with regard to such
election.


9.    No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.


10.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.


11.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant





--------------------------------------------------------------------------------





Information; (ii) waives any privacy rights the Grantee may have with respect to
the Relevant Information; (iii) authorizes the Relevant Companies to store and
transmit such information in electronic form; and (iv) authorizes the transfer
of the Relevant Information to any jurisdiction in which the Relevant Companies
consider appropriate. The Grantee shall have access to, and the right to change,
the Relevant Information. Relevant Information will only be used in accordance
with applicable law.


12.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.


 
 
 
 
MID-AMERICA APARTMENT


 
 
 
 
COMMUNITIES, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Title:



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.


Dated:
 
 
 
 
 
 
 
 
Grantee's Signature
 
 
 
 
 
 
 
 
 
Grantee's name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






